 I congratulate you most warmly and sincerely, Sir, on your election to the high office of President of the General Assembly at its forty-first session. I am sure that, with your wide experience, you will discharge your task with success.
I wish also to thank your predecessor. Ambassador Jaime de Pini6s of Spain, for the exemplary work he did during the historic fortieth session.
My gratitude goes also to the Secretary-General, His Excellency
Mr. Javier Perez de Cuellar, for his tireless efforts in administering the affairs of this Organization.
I take this opportunity to convey to all Member and Observer States, organizations and agencies of the United Nations the friendly greetings and felicitations of my Government and people. Five months ago, my country was hit by a most devastating cyclone. It was the worst in our recorded history. More than 100 people died, and some 90,000 were left homeless. Many thousands more were left
without food. The damage to our basic economic and social infrastructure in the key areas of our country was so extensive that it has put us back about 10 years in our development effort.
It was gratifying, therefore, to have had immediate practical assistance from this Organization, from other organizations, and from many friendly States from near and far. To each and every one of them we say, "Tagio tumas an God blesim lufala", which means "Thank you very much, and God bless you all".
During the past year we have witnessed some interesting regional and global developments, in our own region, the seventeenth South Pacific Forum unanimously decided to request that New Caledonia be restored to the United Nations list of Non-Self-Governing Territories. That decision was based on the fact that New Caledonia is in our region and that the indigenous people there have clearly expressed their desire for self-determination and independence. Solomon Islands respects this, and reaffirms its commitment to the Forum leaders' decision, it urges all States Members of this Organization to recognize that the underlying intention is to bring about a peaceful transition in New Caledonia.
My Government believes that the only sensible course is to allow the United Nations to oversee the transition of New Caledonia to independence and nationhood, so that further bloodshed can be avoided. The United Nations has successful supervised such transitions by many countries that are now Member States. We are certain that the United Nations, in co-operation with the Government of France and the indigenous people of New Caledonia, can ensure that the best possible arrangement will be formulated to enable the inhabitants of that Territory to determine their own future destiny.
In that connection, the Government of Solomon islands warmly welcomes the decision on the question Movement. The Non-Aligned Movement's statement clearly shows the importance its members attach to decolonization. It was indeed a historic expression of solidarity and brotherhood with the Forum leaders on this subject, and it is fundamental to the future peace and stability of our region. My Government applauds this initiative of the Non-Aligned Movement and we are grateful to the members of the Movement for the recognition they have given to the South Pacific Forum as an important organization in our region.
The area of fisheries is a key element in our overall economic development. It represents a fundamental resource, both for our own local consumption and for our export earnings. Hence, we are naturally concerned about its orderly development. That concern hinges on the need for recognition of our legislative requirements. Under our Fisheries Act, any foreign fishing vessel must be licensed to fish in our 200-mile fisheries zone. Our license fees are negotiable and are always fair and reasonable. But failure to comply with the Act will result in our having to seize vessels that are caught in illegal fishing.
He have had cases of that in the past, and I can say here that that experience does not augur well Cor the maintenance of cordial and friendly relations. As a peace-loving nation, Solomon Islands subscribes to. international co-operation, and that is why we are determined to tap our fisheries resources, including highly migratory species, in co-operation with those distant water-fishing nations genuinely willing to assist us. Our Fisheries Act is non-discriminatory. He will license any foreign fishing vessel from any nation prepared to pay the right price.
Nuclear testing by France continues to be an issue of grave concern in the South Pacific region. I am therefore obliged to repeat the consistent and genuine position of Solomon Islands*, we are opposed to it. All the countries of the Forum are unanimous in their condemnation of this inhumane activity. It has been claimed that there is no danger involved in carrying out these tests. If that is so, why then does France not conduct them along its own Atlantic coastline?
Super-Power rivalry is an issue of growing importance in the South Pacific region. He have been intrigued by and have observed with much interest certain developments in our region that reflect that rivalry, and we have come to the sad conclusion that the end result can only be the region's destabilization. For Solomon Islands, such rivalry is unwelcome to the extent that it projects a tinge of colonial domination. We do not wish to be recolonized or dominated. He have already determined our philosophy and have decided upon a system of Government that upholds the principles of democracy, and we will not depart from that.
As regards human rights an.d individual freedoms, I wish to stress here that Solomon Islands has them clearly enshrined in its national Constitution. Not only do we uphold them, but we practice them with civility and humility.
With regard to other regional conflicts, I wish to reemphasize our stand on the situations in South Africa, the Middle East, Afghanistan, Kampuchea and the Korean peninsula.
The situation in southern Africa is still a grave cause for concern. Apartheid is the most evil form of human deprivation. As it has in the past, my Government strongly condemns apartheid and urges those States that support, in one way or another, the racist Government of South Africa, to disengage themselves, practically and realistically, from perpetuating the survival of the Pretoria regime. He believe that a concerted effort by the international community to apply economic sanctions would be effective in pursuing this objective. The success of such measures in the liberation of Zimbabwe is a good basis from which to work. We earnestly believe that the time is now right for positive action, for action that will ensure the establishment of freedom and democracy in South Africa.
In pursuit of that noble aim, my Government stands firm in its policy of wishing to see apartheid dismantled so that fairness and justice may become the norms of life for all peoples in South Africa. Free and fair elections must be the sole determinant for bringing about majority government in that country.
The fourteenth special session of the General Assembly that was held from 17
to 20 September 1986 marked another in the long line of concerted efforts to
liberate Namibia and its people from south Africa's neocolonialism and
imperialism. My Government sincerely hopes that, given the clearly expressed
concern of the Assembly and the equally clear voices for freedom that trumpeted
from around the globe, this liberating assemblage of nations, both large and small,
is now nearing the end of the tunnel and will begin to see the dawning light of independence for Namibia.
It is appropriate that that special session was held this year, for 1986 marks the twentieth anniversary of the termination of South Africa's Mandate over Namibia by the United Nations General Assembly on 27 October 1966. But  will it take another two decades before the people of Namibia can exercise their inalienable  right to self-determination and independence, free from aggression, subversion and suppression by the apartheid regime in South Africa?
The answer must surely be "No" - not because of the length of time, not because we are getting old and tired, not because South Africa's apartheid is on the verge of collapse. He say "No" simply because it is that people's inalienable right and must therefore be honored and respected. This is what the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples of 1960 in General Assembly resolution 1514 (XV) is all about; to enable all peoples of all colonial countries to exercise their inalienable rights to self-determination and independence.
Although it was not possible for me to make a statement during the special session on Namibia, I can say now that we subscribe to the main thrust of the resolution that was adopted. Taking further advantage of this occasion, I should like to make explicitly clear my Government's position on Namibia. We fully support immediate independence, with territorial integrity intact, for Namibia. Work towards the achievement of that objective is the direct responsibility of the United Nations. In the struggle of Namibia to attain self-determination and national independence, the South West Africa People's Organization (SWAPO) is the sole and authentic representative of Namibia's people. We do not recognize the so-called interim government in Namibia, which was imposed by South Africa. We strongly condemn South Africa's illegal and colonial occupation of Namibia, and we regard the Pretoria racist Government's acts of aggression, subversion and destabilization as serious threats to international peace and security. We continue to hold that Security Council resolution 435 (1978) is the only acceptable basis for a peaceful settlement of the Namibian question, and we urge its immediate implementation without modification, qualification or precondition.
The peace process in the Middle East, if pursued successfully, will be a cornerstone for international peace and security. Today, I express here the hope of my Government that the renewed efforts to continue dialog between the parties involved will eventually lead to an end of the conflict in this region. We also have the same desire to see an end to the Iran-Iraq conflict.
Our position on the situation in Afghanistan and Kampuchea remains unchanged, We have already condemned the occupation of Afghanistan by foreign forces. We still strongly condemn the Union of Soviet Socialist Republics for this action and urge its Government to give effect to its platitudes about not interfering in the internal affairs of other States. Let freedom and democracy return to Afghanistan,
With respect to Kampuchea, Solomon Islands reaffirms its condemnation of Viet Nam for its illegal occupation of that country. In this respect, my Government welcomes the eight-point proposal put forward by the Coalition Government of Democratic Kampuchea. This proposal holds out the best hope for a negotiated settlement. In our view, it is a genuine attempt which is capable of accommodating the divergences and differences that exist in this situation.
The reunification of the two Koreas is a subject of interest not only to the Korean people but also to the Pacific region and the international community. But the pursuit of reunification should take place without outside interference. The decision to reunite must be left to the Korean people themselves. The starting point, however, is for this international body to recognize that there are two clearly distinguishable States: North Korea and South Korea, both of which are Observer States of this Organization and have individual membership in the various bodies and agencies of the United Nations family, it is my Government's firm view that, as two separate States at this juncture, they should both be admitted as Members of the United Nations until such time as reunification has been finally achieved, at which time their membership would naturally be merged into one. Their admission to this Organization would enhance the prospect of establishing durable peace on the peninsula and would lead to successful reunification.
I now wish to turn briefly to the global economic scene and some important issues relating to development. For small developing States whose fragile economies are so vulnerable to outside influences the experience of the past 12 months has not been encouraging. Depressed commodity prices and increased protectionism in some industrialized countries are a burden. Even while we are struggling to earn revenues for basic services such as health and education, the developed industrialized countries are talking in terms of spending billions of dollars on the manufacture of war weapons, I feel there is a serious imbalance, for while some of us are concerned about the plight of our peoples lacking some of the basic necessities of life - food , shelter and clothing - the industrialized world is bent on piling up more and more armaments.
My delegation wishes to associate itself with the universal condemnation of international terrorism. Recent incidents in Beirut and Paris clearly demonstrate the urgent need for the international community to combat this heinous and barbaric practice by those who can only be regarded as criminals and murderers. Another equally evil and satanic practice is drug abuse and illegal drug trafficking. My Government condemns those responsible, and pledges to do whatever it can within its limited means to help eradicate this disease in all its forms.
So much has already been said in the past few weeks, and I am sure much more will follow, on the United Nations system itself. In particular, grave concern has been expressed regarding the funding and the management of the Organization.
My Government shares many of these concerns and supports the general view that cost-effective measures should be sought and finally adopted to bring about efficiency and cost savings. In our view, the report of the Group of High-Level Intergovernmental Experts on the administrative and financial functioning of the United Nations is a good basis from which to start. Certain rumors have been heard to the effect that the role of the United Nations itself is in great jeopardy. While there may be grounds for such pessimism, Solomon Islands does not subscribe to that view. As a small nation Solomon Islands regards the United Nations as the only international body that can continue to hold all nations together. It holds out the only hope for the survival of humanity in an age whicit has been threatened more and more by man's own inventions of modern weaponry and technology. I feel the United Nations holds the human touch that should always remind us that, in the final analysis, this Organization was established to permit the pursuit of human happiness for all peoples.